DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on November 09, 2021. Claims 1-26 are pending and addressed below.

Response to Arguments
5.    	Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous Office Action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejection set forth in the previous Office Action.
7.    Applicant’s filing of a proper Terminal Disclaimer on 2/11/2022 is sufficient to overcome the nonstatutory double patenting rejections set forth in the previous Office Action.
8.    Applicant’s amendments are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 

Allowable Subject Matter
11.    Independent claims 1 and 19 are allowed. Dependent claims 2-18 and 20-26 are allowed based on their dependencies.

12.    The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, inter alia, “receiving a first packet along a multi-hop route through the network, the first packet originating from a first one of the computing devices; accessing a first rule configured by a command from the network controller; determining based on the first rule to not forward the first packet to another one of the computing devices to which the first packet is addressed by a value in a header of the first packet, wherein the network graph does not indicate an edge between the first one of the computing devices and the another one of the computing devices to which the first packet is addressed; receiving a second packet along a multi-hop route through the network, the second packet originating from a second one of the computing devices; accessing a second rule configured by a command from the network controller; and determining based on the second rule to forward the second packet to another one of the computing devices to which the second packet is addressed by a value in a header of the second packet, wherein the network graph indicates an edge between the second 

14.    The closest prior arts made of record are:
i)	Senanayake et al. (U.S. Pub. No. 2016/0212171 cited in the previous Office Action and hereinafter referred to as Senanayake) which discloses graphically displaying the network with user-selectable options to make changes on the network (see paragraphs [0044], [0052], [0063], [0080], [0083] and [0086] of Senanayake).
ii)	Johnson (U.S. Patent No. 7,475,351 cited in the previous Office Action) which discloses a graph defines connections in a network and connections may be added by initiating a user action to connect two points on the graph (see col. 4 line 49 – col. 5 line 49 and col. 6 lines 41-56 of Johnson).

While the prior art was found to generally disclose graph-based networks, the prior art was not found to disclose the cited limitations in combination with the other limitations. Therefore, claim 1 is considered to recite allowable subject matter. Claim 19 is considered to recite allowable subject matter for similar reasons to claim 1.

16.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maunder (U.S. Pub. No. 2013/0335339) – cited for teaching graph-based gestures for adding/removing nodes/connections –Abstract 
Walker et al. (U.S. Patent No. 6,771,287) – cited for teaching graphically distinguishing components/links on a network –Fig. 4 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THADDEUS J PLECHA/Examiner, Art Unit 2438